Case: 20-1167   Document: 65     Page: 1   Filed: 02/11/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         MOJAVE DESERT HOLDINGS, LLC,
                   Appellant

                            v.

                     CROCS, INC.,
                        Appellee
                 ______________________

                       2020-1167
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/002,100.
                   ______________________

                     ON MOTION
                 ______________________

     MATT BERKOWITZ, Shearman & Sterling LLP, Menlo
 Park, CA, argued for appellant. Also represented by YUE
 WANG; PATRICK ROBERT COLSHER, MARK A. HANNEMANN,
 THOMAS R. MAKIN, New York, NY; LAURA KIERAN
 KIECKHEFER, San Francisco, CA.

     MICHAEL BERTA, Arnold & Porter Kaye Scholer LLP,
 San Francisco, CA, argued for appellee. Also represented
 by SEAN MICHAEL CALLAGY; MARK CHRISTOPHER FLEMING,
 Wilmer Cutler Pickering Hale and Dorr LLP, Boston, MA;
 BENJAMIN S. FERNANDEZ, Denver, CO.
                 ______________________
Case: 20-1167    Document: 65     Page: 2    Filed: 02/11/2021




 2                MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.




     Before NEWMAN, DYK, and O’MALLEY, Circuit Judges.
 DYK, Circuit Judge.
                         ORDER
     U.S.A. Dawgs, Inc. appeals from a United States Pa-
 tent and Trademark Office (USPTO) decision finding
 Crocs, Inc.’s design patent (No. D517,789) patentable.
 U.S.A. Dawgs and Mojave Desert Holdings, LLC move to
 substitute Mojave as U.S.A. Dawgs’s successor-in-interest.
 For the reasons stated below, we grant U.S.A. Dawgs and
 Mojave’s motion to substitute.
                        BACKGROUND
     Crocs, Inc. is the owner of U.S. Design Patent No.
 D517,789 (“the ’789 patent”), titled “Footwear,” which in-
 cludes a single claim for the “ornamental design for foot-
 wear” and seven figures illustrating the claim. According
 to Crocs, the ’789 patent “discloses what has become [its]
 iconic foam-molded clog design.” J.A. 1698.
      On August 6, 2012, Crocs sued U.S.A. Dawgs, Inc. for
 infringement of the ’789 patent in the United States Dis-
 trict Court for the District of Colorado based on U.S.A.
 Dawgs’s manufacture and sale of its own form of foam-
 molded clog footwear. Shortly after Crocs filed, on August
 24, 2012, U.S.A. Dawgs filed a third-party request for inter
 partes reexamination of the ’789 patent at the USPTO un-
 der 35 U.S.C. § 311. 1 The USPTO ordered the reexamina-
 tion on November 19, 2012. The district court stayed the
 proceedings in light of the inter partes reexamination. The
 examiner rejected the claim as anticipated under 35 U.S.C.



      1 All statutory provisions from Title 35 cited in this
 Order are to the statutes prior to the passage of the Leahy-
 Smith America Invents Act, 125 Stat. 284 (2011).
Case: 20-1167     Document: 65      Page: 3      Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.                 3



 § 102(b). Crocs appealed to the Patent Trial and Appeal
 Board.
      While the appeal was pending before the Board, on
 January 31, 2018, U.S.A. Dawgs filed for Chapter 11 bank-
 ruptcy in the United States Bankruptcy Court for the Dis-
 trict of Nevada, where U.S.A. Dawgs is incorporated. In
 May, U.S.A. Dawgs moved for the bankruptcy court to ap-
 prove the sale of all of its assets to a recently formed entity,
 Dawgs Holdings, LLC, “free and clear of all liens, claims,
 and encumbrances subject to 11 U.S.C. § 363(b) and (f).” 2
     On July 20, 2018, the bankruptcy court approved the
 sale of U.S.A. Dawgs’s assets to Dawgs Holdings pursuant
 to the terms and conditions of an Asset Purchase Agree-
 ment. The Asset Purchase Agreement assigned Dawgs
 Holdings
     [a]ll of [U.S.A. Dawgs’s] right, title and interest in,
     to and under all of the assets, properties and rights
     of every kind and nature, whether real, personal or
     mixed, tangible or intangible (including intellec-
     tual property and goodwill), of [U.S.A. Dawgs],
     wherever located and whether now existing or
     hereafter acquired, owned, leased, licensed or used
     or held for use in or relating to the operation of
     [U.S.A. Dawgs’s] business as of the Closing Date.
 J.A. 3217. In its order approving the sale, the bankruptcy
 court stated that
     the Sale [was] not free and clear of any Claims
     Crocs, Inc. . . . may hold for patent infringement oc-
     curring post-Closing Date by any person including
     the Prevailing Bidder, or any defenses Crocs may



     2  Mot. at 6, In re U.S.A. Dawgs, No. 18-bk-10453
 (Bankr. D. Nev. May 25, 2018), ECF No. 314.
Case: 20-1167     Document: 65      Page: 4    Filed: 02/11/2021




 4                MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.



     have in respect of any litigation claims that are sold
     pursuant to the Sale, including any rights to setoff
     or recoupment against such claims to the extent
     validly existing under applicable law (together, the
     “Retained Rights”) and the Retained Rights are
     preserved in all respects.
 J.A. 3175 (footnote omitted).
     U.S.A. Dawgs moved to distribute the net proceeds
 from the sale of its assets and to dismiss its Chapter 11
 bankruptcy case. 3 On August 21, 2018, the bankruptcy
 court granted U.S.A. Dawgs’s motion, authorizing the dis-
 tribution of the net sale proceeds and dismissing U.S.A.
 Dawgs’s Chapter 11 bankruptcy case.
     Thereafter, on August 15, 2018, Dawgs Holdings as-
 signed all rights, including explicitly the claims asserted by
 U.S.A. Dawgs in the District of Colorado action and the in-
 ter partes reexamination, to Mojave. On October 23, 2018,
 U.S.A. Dawgs dissolved but continued to exist for limited
 purposes, including “prosecuting and defending suits, ac-
 tions, proceedings and claims of any kind or character by



     3   “The general rule is that a distribution on pre-peti-
 tion debt in a Chapter 11 plan should not take place except
 pursuant to a confirmed plan of reorganization, absent ex-
 traordinary circumstances.” Rosenberg Real Estate Equity
 Fund III v. Air Beds, Inc. (In re Air Beds, Inc.), 92 B.R. 419,
 422 (Bankr. 9th Cir. 1988). There is, however, an exception
 to the general rule, which permits a bankruptcy court to
 approve a “structured dismissal” in appropriate circum-
 stances, as U.S.A. Dawgs requested here. See Czyzewski v.
 Jevic Holding Corp., 137 S. Ct. 973, 978–82, 985 (2017)
 (discussing structured dismissals but expressing no views
 as to their legality in general); see also 11 U.S.C. §
 1112(b)(1).
Case: 20-1167     Document: 65     Page: 5      Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.                 5



 or against it” and “enabling it . . . to do every other act to
 wind up and liquidate its business and affairs.” Nev. Rev.
 Stat. § 78.585.
     Months later, on July 18, 2019, Mojave filed a petition
 with the Board titled, “Request to Change the Real-Party-
 in-Interest from Third-Party Requestor U.S.A. Dawgs, Inc.
 to Mojave Desert Holding, LLC in Inter Partes Reexamina-
 tion/Hearing.” J.A. 3100. The Board expunged and dis-
 missed Mojave’s request on August 19, 2019, on various
 grounds. First, the Board found that Mojave’s
     submissions [were] insufficient to establish Mojave
     as a real party[-]in[-]interest and/or Requester in
     the instant inter partes reexamination proceeding,
     because the initial transfer of assets from U.S.A.
     Dawgs, Inc. to U.S.A. Dawgs Holdings, LLC . . . ap-
     pears to be silent about any rights with regard to
     the instant inter partes reexamination proceeding.
 J.A. 176 (citing Agilent Techs., Inc. v. Waters Techs. Corp.,
 811 F.3d 1326, 1334 (Fed. Cir. 2016)).
     Second, based on its interpretation of the transfer of
 assets, the Board rejected Mojave’s filing because Mojave
 was “not a party to the instant inter partes reexamination
 proceeding” and did “not have standing to update the real
 party-in-interest in the proceeding pursuant to [37 C.F.R.]
 § 41.8(a).” J.A. 180. And third, the Board concluded that
 Mojave did not file its submission “within 20 days of any
 change [of the real party-in-interest] during the proceed-
 ing,” as required by 37 C.F.R. § 41.8(a), making it untimely.
 J.A. 180.
    The first and second grounds appear to be the same.
 Based on these grounds, the Board considered Mojave’s
Case: 20-1167     Document: 65       Page: 6   Filed: 02/11/2021




 6                MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.



 petition an “improper submission” under 37 C.F.R. § 1.905 4
 and expunged it from the record and dismissed it as well.
 J.A. 173–74, 181–82.
      On September 10, 2019, the Board issued its decision
 reversing the examiner’s rejection of the ’789 patent’s sole
 claim. U.S.A. Dawgs appealed to this court. In its Notice
 of Appeal, U.S.A. Dawgs stated that Mojave “intend[ed] to
 file a motion for substitution of parties” with the court “pur-
 suant to Federal Rule of Appellate Procedure 43(b).” No-
 tice of Appeal at 1 n.1, ECF No. 1. On December 13, 2019,
 U.S.A. Dawgs and Mojave filed the motion to substitute.




     4   37 C.F.R. § 1.905 states,
     Unless specifically provided for, no submission on
     behalf of any third parties other than third party
     requesters as defined in 35 U.S.C. [§] 100(e) will be
     considered unless such submissions are in accord-
     ance with § 1.915 [governing the content of re-
     quests for inter partes reexaminations] or entered
     in the patent file prior to the date of the order for
     reexamination pursuant to § 1.931 [governing the
     order for inter partes reexamination]. Submissions
     by third parties, other than third party requesters,
     filed after the date of the order for reexamination
     pursuant to § 1.931, must meet the requirements
     of § 1.501 [governing the citation of prior art and
     written statements in patent files] and will be
     treated in accordance with § 1.902 [governing the
     processing of prior art citations during inter partes
     reexamination proceedings]. Submissions which
     do not meet the requirements of § 1.501 will be re-
     turned.
Case: 20-1167       Document: 65     Page: 7      Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.                 7



     We now address U.S.A. Dawgs and Mojave’s motion to
 substitute.    We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                           DISCUSSION
     The motion to substitute is made pursuant to Rule
 43(b) of the Federal Rules of Appellate Procedure, which
 provides that, “[i]f a party needs to be substituted for any
 reason other than death, the procedure prescribed in Rule
 43(a) applies.” Fed. R. App. P. 43(b). 5
     Substitution [under Rule 43(b)] may . . . be neces-
     sary when a party is incapable of continuing the
     suit, such as . . . when a transfer of interest in the
     company or property involved in the suit has oc-
     curred[] or when the focus of the litigation has
     shifted, making another entity the real party in in-
     terest.
 21 James W. Moore et al., Moore’s Federal Practice – Civil
 § 343.12 (2020).


     5     Rule 43(a) provides in pertinent part:
     (a) Death of a Party.
          ...
           (2) Before Notice of Appeal Is Filed—Potential
         Appellant. If a party entitled to appeal dies be-
         fore filing a notice of appeal, the decedent's per-
         sonal representative—or, if there is no personal
         representative, the decedent’s attorney of rec-
         ord—may file a notice of appeal within the time
         prescribed by these rules. After the notice of ap-
         peal is filed, substitution must be in accordance
         with Rule 43(a)(1).
 Fed. R. App. P. 43(a)(2).
Case: 20-1167     Document: 65      Page: 8    Filed: 02/11/2021




 8                MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.



     Crocs asserts that U.S.A. Dawgs and Mojave’s motion
 to substitute should be denied for several reasons. We dis-
 agree.
                               I
     Crocs argues that the Board correctly determined that
 Mojave is not the successor-in-interest to U.S.A. Dawgs
 with respect to the inter partes reexamination because the
 bankruptcy sale did not transfer U.S.A. Dawgs’s interest
 as a requester to Dawgs Holdings.
     U.S.A. Dawgs assigned all of its assets to Dawgs Hold-
 ings through the bankruptcy sale. This assignment was
 comprehensive and was described as
     [a]ll of [U.S.A. Dawgs’s] right, title and interest in,
     to and under all of the assets, properties and rights
     of every kind and nature, whether real, personal or
     mixed, tangible or intangible (including intellec-
     tual property and goodwill), of [U.S.A. Dawgs],
     wherever located and whether now existing or
     hereafter acquired, owned, leased, licensed or used
     or held for use in or relating to the operation of
     [U.S.A. Dawgs’s] business as of the Closing Date.
 J.A. 3217.
       Crocs argues that this case is just like Agilent Technol-
 ogies, Inc. v. Waters Technologies Corp., 811 F.3d 1326
 (Fed. Cir. 2016). In that case, Agilent claimed to be the
 successor-in-interest to Aurora, a company that filed a re-
 quest for inter partes reexamination. Id. at 1332. Accord-
 ing to Agilent, it acquired “substantially all” of the assets
 of Aurora. Id. But Aurora continued as an operating entity
 and continued to participate before the Board. Id. at
 1332–33. Noting that “‘substantially all’ does not mean
 ‘all,’” we held that it was unclear whether Agilent was Au-
 rora’s successor-in-interest because the court “d[id] not
Case: 20-1167    Document: 65      Page: 9      Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.                 9



 know precisely what was transferred” in the assignments.
 Id. at 1332.
      Here, all of U.S.A. Dawgs’s interests were included as
 property of its estate when it filed for bankruptcy. See 5
 Collier on Bankruptcy ¶ 541.07 (16th ed. 2020) (“The
 [Bankruptcy] Code provides that all interests of the debtor
 in rights of action be included as property of the estate un-
 der [11 U.S.C. §] 541(a)(1).”). In contrast to Agilent, the
 first sale from U.S.A. Dawgs to Dawgs Holdings clearly
 transferred all of U.S.A. Dawgs’s assets and claims and did
 so using broad language. U.S.A. Dawgs did not need to
 enumerate each of its assets individually to effectuate the
 broad transfer. U.S.A. Dawgs dissolved and did not con-
 tinue to participate before the Board. Under the circum-
 stances, the transfer of all assets on its face included the
 rights in the Board proceeding.
     The second sale similarly assigned Mojave all of Dawgs
 Holdings’s assets and claims and, for clarity, specifically
 enumerated its interest as the requester in the inter partes
 reexamination. The reassignment provided
     [t]hat for good and valuable consideration, . . .
     [Dawgs Holdings], by these presents does hereby
     sell, grant, and convey unto [Mojave] . . . all of
     [Dawgs Holdings’s] right, title and interest in and
     to all of the Acquired Assets . . . , which, for the
     avoidance of doubt, is intended to and does include
     all rights of [Dawgs Holdings] in any post-grant
     proceeding before the U.S. Patent and Trademark
     Office concerning any of the patents at issue . . . ,
     including without limitation, inter partes reexami-
     nation control no. 95/002,100.
 J.A. 3267. As these assignments make clear, Mojave is the
 successor-in-interest of U.S.A. Dawgs.
Case: 20-1167      Document: 65       Page: 10   Filed: 02/11/2021




 10                 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.



                                 II
     In a single sentence in its appeal brief, Crocs argues
 that, even if Mojave is a successor-in-interest to U.S.A.
 Dawgs, Mojave did not seek substitution before the Board
 for nearly a year after it acquired U.S.A. Dawgs’s interest
 in the inter partes reexamination and that the Board
 properly denied substitution on this ground under 37
 C.F.R. § 41.8(a). Crocs does not assert that it argued this
 before the Board.
      37 C.F.R. § 41.8(a) provides:
      In an appeal brief . . . or at the initiation of a con-
      tested case . . . , and within 20 days of any change
      during the proceeding, a party must identify:
          (1) Its real party-in-interest, and
          (2) Each judicial or administrative proceeding
          that could affect, or be affected by, the Board
          proceeding.
     We do not read 37 C.F.R. § 41.8(a) as permitting the
 Board to ignore a transfer of interest in an inter partes
 reexamination that has been assigned to a successor-in-in-
 terest. The purpose of the rule is to detect conflicts of in-
 terest and to enable enforcement of inter partes
 reexamination estoppel provisions. 6 The rule is not


      6   MPEP § 1205.02 (9th ed. Rev. 10 2020) (“The iden-
 tification of the real party in interest allows members of the
 Board to comply with ethics regulations associated with
 working in matters in which the member has a financial
 interest to avoid any potential conflict of interest.”); MPEP
 § 2612 (8th ed. Rev. 7 2008) (noting that “it is the real party
 in interest that is subject to the estoppel provisions”); id.
 § 2686.04 (explaining the USPTO’s procedures to enforce
 the inter partes reexamination estoppel provisions); see
Case: 20-1167    Document: 65      Page: 11     Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.               11



 directly related to substitution. Notably, in the federal dis-
 trict courts, there is no time limit attached to a party mov-
 ing for substitution on the basis of a transfer in interest.
 See Fed. R. Civ. P. 25(c) (“If an interest is transferred, the
 action may be continued by or against the original party
 unless the court, on motion, orders the transferee to be sub-
 stituted in the action or joined with the original party.”).
 As Wright and Miller observe, “[s]ince Rule 25(c) is wholly
 permissive there is no time limit on moving to substitute
 under its provisions.” 7C Charles Alan Wright, Arthur R.
 Miller, et al., Federal Practice and Procedure § 1958 (3d ed.
 2020). In line with this view, the Board has permitted par-
 ties to continue appeals after a change in the real party-in-
 interest despite the parties not filing the notices as re-
 quired by 37 C.F.R. § 41.8. 7
     If the Board were permitted to preclude substitution on
 the basis of a transfer in interest because of a late filing,
 this would defeat the important interest in having the
 proper party before the Board. The Board erred by not




 also 145 Cong. Rec. 26, 984 (1999) (statement of Sen.
 Hatch) (noting that the inter partes reexamination statute
 includes provisions intended to “prevent abusive reexami-
 nation requests, including broad estoppel provisions”).
     7   See, e.g., Ex parte Young, No. 2014-2951, 2016 Pat.
 App. LEXIS 2112, at *1 n.1 (P.T.A.B. May 17, 2016) (per-
 mitting a party to continue with an appeal of an ex parte
 patent application under 37 C.F.R. § 41.8 despite not filing
 a notice of a change to the real party-in-interest within
 twenty days of a merger with another company but “re-
 mind[ing]” the party of its ongoing duty to do so); Ex parte
 Bandholz, No. 2014-2942, 2016 Pat. App. LEXIS 5083, at
 *1 n.1 (P.T.A.B. May 10, 2016) (permitting the same after
 assignment of the patent application to a new corporation).
Case: 20-1167     Document: 65      Page: 12   Filed: 02/11/2021




 12                MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



 substituting Mojave as the third-party requester while the
 inter partes reexamination was pending before the Board. 8
                              III
     Crocs additionally argues that the interest of a re-
 quester cannot be assigned under the statute governing ap-
 peals from inter partes reexamination.
     The right of a third-party requester to appeal to this
 court comes from 35 U.S.C. § 141, which states:
      A patent owner, or a third-party requester in an in-
      ter partes reexamination proceeding, who is in any
      reexamination proceeding dissatisfied with the fi-
      nal decision in an appeal to the Board . . . under
      section 134 may appeal the decision only to the




      8   We note that, in district court proceedings, a trans-
 fer of interest that occurs after the initiation of a lawsuit
 may cause the court to lose jurisdiction unless the jurisdic-
 tional defect caused by the transfer of the original party’s
 interest is cured prior to the entry of final judgment.
 Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d
 1198, 1203–04 & 1204 n.6 (Fed. Cir. 2005) (noting but not
 deciding the issue).
     Here, the transfer of U.S.A. Dawgs’s assets took place
 while the inter partes reexamination was pending before
 the Board at the USPTO, and substitution did not occur
 before the Board’s final decision. Unlike cases before a fed-
 eral court, however, Article III standing is not necessary at
 the USPTO. Consumer Watchdog, 753 F.3d at 1261. As a
 result, the transfer of interest occurring before the Board
 had no effect on the Board’s authority to decide the case.
 Crocs makes no argument that the timing of the transfer
 prevented the Board from deciding the case.
Case: 20-1167    Document: 65      Page: 13     Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.               13



     United States Court of Appeals for the Federal Cir-
     cuit.
 We have previously concluded that the statutory structure
 prohibits “mere privies” from appealing a reexamination
 because, under the statutory structure, “mere privies lack
 a cause of action.” Agilent, 811 F.3d at 1331. And we also
 observed that, “[w]hile the language of the statute does not
 explicitly forbid a change in the identity of the third-party
 requester over the course of the proceeding or on appeal,
 . . . it similarly does not appear to address whether and un-
 der what circumstances a change in the identity of the
 third-party requester can occur.” Id. at 1332. We reserved
 the question whether the statute permitted substitution.
 Id. at 1332, 1334.
     The Supreme Court’s decision in Sprint Communica-
 tions Co. v. APCC Services, Inc., 554 U.S. 269 (2008), rec-
 ognizes that, at common law, choses in action were
 generally assignable and appears to hold that this general
 rule is applicable to federal causes of action. As the Court
 explained, “history and precedents . . . make clear that
 courts have long found ways to allow assignees to bring
 suit.” Id. at 285 (holding that a federal cause of action that
 permitted payphone operators to seek compensation from
 long-distance carriers for certain calls was assignable);
 Spiller v. Atchison, T. & S.F. Ry. Co., 253 U.S. 117, 133–36
 (1920) (permitting assignment of federal causes of action
 for reparation orders made by the Interstate Commerce
 Commission “in the absence of any expression of a legisla-
 tive intent to the contrary”); see also John Wiley & Sons,
 Inc. v. DRK Photo, 882 F.3d 394, 416–17 (2d Cir. 2018)
 (Parker, J., dissenting) (collecting cases). This rule applies
 even when the statute in question provides for suit by the
 transferor. See Spiller, 253 U.S. at 133–36.
     To be sure, there are exceptions. In Crown Die & Tool
 Co. v. Nye Tool & Machine Works, 261 U.S. 24 (1923), the
Case: 20-1167    Document: 65      Page: 14    Filed: 02/11/2021




 14               MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.



 Supreme Court held that the assignment of the right to sue
 for past patent infringement, by itself, does not give the as-
 signee the right to bring suit without joining the patent
 owner. Id. at 39–41; see also Lone Star Silicon Innovations
 LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1233–34 (Fed.
 Cir. 2019) (recognizing that patentees cannot award a
 “hunting license” to third parties); Prima Tek II, L.L.C. v.
 A-Roo Co., 222 F.3d 1372, 1381 (Fed. Cir. 2000) (same).
 And the Second Circuit has held that the right to sue for
 copyright infringement cannot be assigned separately from
 the copyright owner’s exclusive rights. Wiley & Sons, 882
 F.3d at 410.
     Both lines of cases rely on the policy against separating
 the right to exclude from the right to sue for infringement.
 Here, it may well be that the right of the requester to ap-
 peal cannot be separated from the requester’s potential li-
 ability for infringement. But we are aware of no case that
 suggests that a federal claim is lost when it is transferred
 together with the assignor’s entire business. Where, as
 here, the requester’s right has been transferred together
 with all other assets, there is no reason that the requester’s
 right to challenge the Board’s decision cannot be effectively
 transferred. To refuse to recognize such a transfer where
 the other assets remain subject to infringement liability
 would create a situation in which the assets remained po-
 tentially liable for infringement, but the transferee would
 have lost the right to challenge patent validity. Crocs
 points to nothing in the statutory structure or legislative
 history of the inter partes reexamination statute that sug-
 gests that the general rule regarding the assignment of
 causes of action should not apply to this situation, and we
 similarly are aware of none. We hold that, under the stat-
 ute, the requester’s right (including its right to appeal) may
 be transferred at least when it occurs as part of the transfer
 of the requester’s entire business or assets.
Case: 20-1167    Document: 65       Page: 15     Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.               15



      Vaillancourt v. Becton Dickinson & Co., 749 F.3d 1368
 (Fed. Cir. 2014), is not to the contrary. In Vaillancourt, the
 individual owner of a patent transferred his interest in the
 patent to a corporation while an inter partes reexamina-
 tion was pending before the Board. Id. at 1369. The Board
 affirmed the examiner’s rejection, and the individual filed
 a notice of appeal to this court. Id. We concluded that the
 individual could not bring the appeal because the new cor-
 poration was “indisputably the owner of the . . . patent, and
 held all right, title, and interest to the patent when [the
 individual] filed the notice of appeal with this court.” Id.
 at 1370. The court considered no issue of substitution be-
 cause substitution had not been requested either before the
 Board or on appeal. Vaillancourt is inapplicable.
                               IV
     Crocs argues that, even if Mojave is the successor-in-
 interest to U.S.A. Dawgs, Mojave lacks standing because it
 does not face a potential suit for infringement. Again, we
 disagree.
      Article III of the Constitution limits the judicial power
 to “Cases” and “Controversies.” U.S. Const. art. III, § 2,
 cl. 1. “Standing to sue is a doctrine rooted in the traditional
 understanding of a case or controversy.” Spokeo, Inc. v.
 Robins, 136 S. Ct. 1540, 1547 (2016). It is well established
 that “the irreducible constitutional minimum of standing
 contains three elements”: injury in fact, causation, and re-
 dressability. Lujan v. Defs. of Wildlife, 504 U.S. 555,
 560–61 (1992). “To establish Article III standing, an injury
 must be ‘concrete, particularized, and actual or imminent;
 fairly traceable to the challenged action; and redressable
 by a favorable ruling.’” Clapper v. Amnesty Int’l USA, 568
 U.S. 398, 409 (2013) (citation omitted).
     “These constitutional requirements for standing apply
 on appeal” and “apply with equal force to appeals from ad-
 ministrative agencies, such as the [USPTO], to the federal
Case: 20-1167    Document: 65      Page: 16    Filed: 02/11/2021




 16               MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.



 courts.” Consumer Watchdog v. Wis. Alumni Rsch. Found.,
 753 F.3d 1258, 1261 (Fed. Cir. 2014) (citations omitted). To
 establish an Article III injury on appeal from an inter
 partes reexamination, we have previously held that it is
 sufficient for an appellant to show that it has engaged in
 “activity that would give rise to a possible infringement
 suit.” Id. at 1262.
     Mojave has standing as U.S.A. Dawgs’s successor-in-
 interest. The sale agreement approved by the bankruptcy
 court specifically provided that the transferred assets
 “[were] not free and clear of any Claims Crocs, Inc. . . . may
 hold for patent infringement occurring post-Closing Date
 by any person including the Prevailing Bidder.” J.A. 3175.
 The acquired assets thus face potential patent infringe-
 ment claims. Moreover, Mojave also could face potential
 patent infringement liability because of activities after the
 bankruptcy sale relating to the sale of acquired inventory
 that is alleged to infringe. 9
     Mojave also meets the other two requirements of stand-
 ing. Mojave’s injury is traceable to the challenged ’789 pa-
 tent, which has been asserted by Crocs in the District of
 Colorado litigation, and would be redressed by a favorable
 ruling in this court that reversed the Board’s finding of pa-
 tentability of the ’789 patent.




      9   Mojave may also suffer an Article III injury as a
 result of the false advertising counterclaims in the District
 of Colorado litigation that it acquired from U.S.A. Dawgs.
 Mojave acquired U.S.A. Dawgs’s false advertising counter-
 claims subject to “any rights to setoff or recoupment” by
 Crocs. J.A. 3175. Thus, Crocs’s infringement claim, if suc-
 cessful, may reduce Crocs’s liability on Mojave’s false ad-
 vertising claim.
Case: 20-1167    Document: 65      Page: 17      Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.               17



                               V
     Crocs also argues that Mojave failed to file a notice of
 appeal from the Board’s decision. Mojave could not file a
 notice of appeal because it had not been added as a party
 by the Board to the inter partes reexamination proceeding.
 Under Nevada law, however, U.S.A. Dawgs retained the
 ability to file a protective notice of appeal, 10 and did so on
 November 8, 2019. That was sufficient to confer jurisdic-
 tion on this court. Other courts have apparently reached
 similar conclusions. See, e.g., Barger v. City of Cartersville,
 348 F.3d 1289, 1291–93 (11th Cir. 2003) (determining that
 the notice of appeal filed by transferor was sufficient), over-
 ruled on other grounds by Slater v. U.S. Steel Corp., 871
 F.3d 1174 (11th Cir. 2017); ELCA Enters., Inc. v. Sisco
 Equipment Rental & Sales, Inc., 53 F.3d 186, 190–91 (8th
 Cir. 1995) (permitting party denied substitution before the
 district court to appeal despite transferring all interest in
 lawsuit).
                           *   *    *
     We therefore conclude that Mojave is the successor-in-
 interest to U.S.A. Dawgs, that it has standing to pursue
 this challenge to the ’789 patent, and that the Board erred
 in not substituting Mojave for U.S.A. Dawgs as the third-
 party requester during the inter partes reexamination.
    Under these circumstances, we think that no useful
 purpose would be served by remanding to the Board to add


     10  Nevada law permits U.S.A. Dawgs to “continue[] as
 a body corporate for the purpose of prosecuting and defend-
 ing suits, actions, proceedings and claims of any kind or
 character by or against it and of enabling it gradually . . .
 to wind up and liquidate its business and affairs, but not
 for the purpose of continuing the business for which it was
 established.” Nev. Rev. Stat. § 78.585.
Case: 20-1167     Document: 65     Page: 18      Filed: 02/11/2021




 18                  MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



 Mojave as the requester and that the appropriate course is
 to grant the motion to substitute on appeal pursuant to
 Rule 43(b) of the Federal Rules of Appellate Procedure. See
 Mullaney v. Anderson, 342 U.S. 415, 417 (1952); 11 see also
 Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,
 833–34 (1989) (reaffirming Mullaney); Carlton v. Baww,
 Inc., 751 F.2d 781, 789 (5th Cir. 1985) (permitting amend-
 ment to a pleading at the appellate court because “it ap-
 pear[ed] plainly from [the] record that jurisdiction exists,”
 and as a result, “it best serve[d] the interests of justice to
 grant the motion for leave to amend [in the appellate
 court], without requiring a perfunctory remand for that
 purpose” (citations omitted)).
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion to substitute is granted.
      (2) The revised official caption is reflected above.




      11 In Mullaney, while on review in the Supreme
 Court, the Court added a plaintiff to the litigation under
 Federal Rule of Civil Procedure 21 without requiring the
 new plaintiff to return to the district court because of the
 “special circumstances” before the Court, including that re-
 turning to the district court “would entail needless waste
 and runs counter to the effective judicial administration,”
 that changing the parties would not have “affected the
 course of the litigation” if it had occurred at some earlier
 point, and that amending the parties in this way would
 “rarely come into play” at such a late stage in litigation.
 342 U.S. at 417.
Case: 20-1167   Document: 65      Page: 19      Filed: 02/11/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.               19



                                    FOR THE COURT

  February 11, 2021                 /s/ Peter R. Marksteiner
        Date                        Peter R. Marksteiner
                                    Clerk of Court